        Case 3:19-cv-02205-JSC Document 57 Filed 08/26/19 Page 1 of 10



 1   SHARON L. ANDERSON (SBN 94814)
     County Counsel
 2   DYLAN RADKE (SBN 207757)
 3   Deputy County Counsel
     COUNTY OF CONTRA COSTA
 4   651 Pine Street, Ninth Floor
     Martinez, California 94553
 5   Telephone: (925) 335-1800
     Facsimile: (925) 335-1866
 6   Electronic Mail: dylan.radke@cc.cccounty.us
 7   Attorneys for Defendants
     COUNTY OF CONTRA COSTA, KYLE EMLEY,
 8   WILLIAM ODOM and BRANDON GANT
 9
                                 UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
12
     BRIAN HOFER and JONATHAN                      No. C19-02205 JSC
13   HOFER,
14                Plaintiffs,                    DEFENDANTS COUNTY OF CONTRA
                                                 COSTA, KYLE EMLEY, WILLIAM ODOM
15   v.                                          AND BRANDON GANT’S REPLY
                                                 MEMORANDUM OF POINTS AND
16   KYLE EMLEY, a Contra Costa County           AUTHORITIES IN SUPPORT OF MOTION
     Deputy Sheriff, in his individual capacity, TO DISMISS PLAINTIFFS’ FIRST
17   WILLIAM ODOM, a Contra Costa                AMENDED COMPLAINT
     County Deputy Sheriff, in his individual
18   capacity, BRANDON GANT, a Contra
     Costa County Deputy Sheriff, in his         Date: September 12, 2019
19   individual capacity, Defendant DOE 1, a Time: 9:00 a.m.
     Contra County Deputy Sheriff, in his        Crtrm: F, 15th Floor
20   individual capacity, COUNTY OF              Judge: Hon. Jacqueline Scott Corley, Presiding
     CONTRA COSTA, a municipal                   Date Action Filed: April 24, 2019
21   corporation, CITY OF SAN JOSE, a            Trial Date: None Assigned
     municipal corporation, VIGILANT
22   SOLUTIONS, INC., GETAROUND,
     INC. and DOES 1 to 50,
23
                  Defendants.
24
25
26
27
28

                      Defendant County of Contra Costa, Kyle Emley, William Odom and
              Brandon Gant’s Reply Memorandum of Points and Authorities in Support of Motion to
                  Dismiss Plaintiffs’ First Amended Complaint - Case No. C19-02205 JSC
           Case 3:19-cv-02205-JSC Document 57 Filed 08/26/19 Page 2 of 10



 1           Defendants County of Contra Costa (“County”), Deputy Kyle Emley (“Emley”), Deputy
 2   Brandon Gant (“Gant”) and (retired) Sergeant William Odom (“Odom”) (collectively
 3   “Defendants”) submit the following reply memorandum of points and authorities in support of
 4   their motion to dismiss plaintiffs Brian Hofer and Jonathan Hofer’s (“Plaintiffs”) amended
 5   complaint (Doc. No. 38, “AC”).
 6   I.      INTRODUCTION
 7           This case arises out of a high-risk vehicle enforcement stop on November 25, 2018,
 8   when Gant stopped the vehicle driven by Plaintiffs after receiving a “hit” as a stolen vehicle on
 9   his automated license plate reader (“ALPR”). Upon stopping the vehicle, Emley and Odom
10   provided Gant backup and assisted him with the investigation. After a short detention, it was
11   determined that the vehicle had actually been stolen, but had since been returned and should
12   have been removed from the stolen vehicle database, and Plaintiffs were free to leave. There
13   is no dispute that the vehicle was reported stolen when Gant engaged in the vehicle
14   enforcement stop.
15           Plaintiffs’ AC along with the allegations in their initial Complaint, establish that the
16   traffic stop and subsequent detention were lawful. As such, Defendants are not liable to
17   Plaintiffs for any alleged civil rights violations or for state law tort claims that arise from this
18   incident. For these reasons, Plaintiffs’ AC should be dismissed without leave to amend.
19   II.     LEGAL ARGUMENT
20           A.      Plaintiffs’ First Cause of Action Fails to State a Monell Claim Against the
                     County.
21
             The AC’s first cause of action alleges Monell liability against the County. Under
22
     Section 1983, a local government cannot be held responsible for the acts of its employees
23
     under a respondeat superior theory of liability. Monell v. Dep’t of Soc. Servs, 436 U.S. 658,
24
     691(1978); Bd. of County Comm’rs v. Brown, 520 U.S. 397, 403 (1997). Instead, because
25
     liability under Section 1983 must rest on actions of the municipality – and not the actions of its
26
     employees – a plaintiff must prove that the alleged constitutional deprivation was the product
27
     of a policy or custom of the municipality. Monell, 436 U.S. at 690-691; Brown, 520 U.S. at
28

                          Defendant County of Contra Costa, Kyle Emley, William Odom and
                  Brandon Gant’s Reply Memorandum of Points and Authorities in Support of Motion to
                      Dismiss Plaintiffs’ First Amended Complaint - Case No. C19-02205 JSC                  2
         Case 3:19-cv-02205-JSC Document 57 Filed 08/26/19 Page 3 of 10



 1   403. “Congress did not intend to impose liability on a municipality unless deliberate action
 2   attributable to the municipality itself is the ‘moving force’ behind the plaintiff’s deprivation of
 3   federal rights.” Brown, 520 U.S. at 400 (emphasis in original, quoting Monell, 436 U.S. at
 4   694).
 5           Therefore, a Section 1983 claim against a local government must allege: (1) facts
 6   “identify[ing]” an officially adopted policy or permanent custom of the local government; and
 7   (2) facts demonstrating that the policy or custom “caused” an employee to violate another
 8   person’s constitutional right. Monell, 436 U.S. at 691-692 (citing 42 U.S.C. § 1983); Brown,
 9   520 U.S. at 403. Such “rigorous standards of culpability and causation must be applied to
10   ensure that the municipality is not held liable solely for the actions of its employee.” Id. at
11   405.
12           A complaint must offer “more than labels and conclusions, and a formulaic recitation of
13   the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
14   (2007). “[C]ourts ‘are not bound to accept as true a legal conclusion couched as a factual
15   allegation.’” Id. (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). If a plaintiff’s
16   allegations do not bring his “claims across the line from conceivable to plausible, [his]
17   complaint must be dismissed.” Twombly, 550 U.S. at 570. “A claim has facial plausibility
18   when the plaintiff pleads factual content that allows the court to draw the reasonable
19   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
20   662, 678 (2009) (emphasis added). “The plausibility standard is not akin to a ‘probability
21   requirement,’ but it asks for more than sheer possibility that a defendant acted unlawfully.” Id.
22   The standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me
23   accusation.” Id. Thus, a complaint that offers “‘naked assertion[s]’ devoid of ‘further factual
24   enhancement’” is insufficient. Id. (quoting Twombly, 550 U.S. at 557).
25           Under the Iqbal/Twombley standard, Plaintiffs’ AC does not state a plausible Monell
26   claim against the County. The facts in the AC allege only a single, isolated constitutional
27   violation. A single isolated violation is insufficient to confer liability against the County.
28   Brown, 520 U.S. at 407-408. Plaintiffs’ pattern and practice allegation is fatally insufficient

                        Defendant County of Contra Costa, Kyle Emley, William Odom and
                Brandon Gant’s Reply Memorandum of Points and Authorities in Support of Motion to
                    Dismiss Plaintiffs’ First Amended Complaint - Case No. C19-02205 JSC               3
         Case 3:19-cv-02205-JSC Document 57 Filed 08/26/19 Page 4 of 10



 1   because they only cite a single incident of allegedly unlawful treatment, i.e., Plaintiffs’ own
 2   stop and detention. However, “[p]roof of a single incident of unconstitutional activity is not
 3   sufficient to impose liability under Monell. . . .” City of Oklahoma v. Tuttle, 471 U.S. 808,
 4   823-24 (1985). The allegations fail to identify that the County had a practice or custom of
 5   subjecting drivers and passengers during traffic stops to substantial risk of harm and injury.
 6          Plaintiffs’ opposition states that the AC alleges a proper Monell claim based on the
 7   ratification of Emley, Gant and Odom’s actions by the Contra Costa County Sheriff’s
 8   Department. Doc. No. 56, 4:17-24. Plaintiff’s cite Larez v. Los Angeles, 946 F.2d 630 (9th
 9   Cir. 1991) in support of this position. However, in Larez Plaintiffs alleged that Los Angeles
10   Police Chief Daryl Gates and the City allowed the perpetuation or unconstitutional policies and
11   customs of excessive force, illegal searches including official tolerance for the destruction of
12   property during searches, and inadequate complaint procedures that had the effect of
13   encouraging the use of excessive force. Larez, 946 F.2d at 635. The AC contains no
14   allegations that the Contra Costa County Sheriff’s Department has allowed for the
15   perpetuation of unconstitutional policies, nor does the statement attributed Contra Costa
16   County Sheriff ratify such conduct.
17          Because Plaintiffs only allege “labels and conclusions” of liability, their Monell claim
18   must be dismissed. Twombly, 550 U.S. at 555. For all of these reasons, the first cause of
19   action must be dismissed against the County.
20          B.      Plaintiffs were not Arrested.
21          The law is clear that an investigative detention does not automatical1y become an arrest
22   when officers draw their guns. See, e.g., United States v. Buffington, 815 F.2d 1292, 1300 (9th
23   Cir.1987) (no arrest when defendants were forced from their car and made to lie down on the
24   pavement at gunpoint). Nor does handcuffing always convert a stop into an arrest. See Allen v.
25   City Of Los Angeles, 66 F.3d 1052, 1056 (9th Cir. 1995) (pointing a weapon at a suspect,
26   ordering him to lie on the ground, handcuffing him, and placing him in a vehicle for
27   questioning did not convert an investigatory detention into an arrest). Nor does the length of
28   the plaintiffs’ detention automatically convert it into an arrest. There is no set time limit for a

                         Defendant County of Contra Costa, Kyle Emley, William Odom and
                 Brandon Gant’s Reply Memorandum of Points and Authorities in Support of Motion to
                     Dismiss Plaintiffs’ First Amended Complaint - Case No. C19-02205 JSC                  4
         Case 3:19-cv-02205-JSC Document 57 Filed 08/26/19 Page 5 of 10



 1   permissible investigative stop; the question is whether the police diligently pursued a means of
 2   investigation reasonably designed to confirm or dispel their suspicions quickly. United States
 3   v. Sharpe, 470 U.S. 675, 686-688 (1985); People v. Russell, 81 Cal. App. 4th 96 (2000).
 4   Whether a police detention is an arrest or an investigatory stop is a fact-specific inquiry,
 5   Washington v. Lambert, 98 F.3d 1181, 1185 (9th Cir.1996), guided by the general Fourth
 6   Amendment requirement of reasonableness. Texas v. Brown, 460 U.S. 730, 739 (1983). This
 7   inquiry requires us to consider “all the circumstances surrounding the encounter” between the
 8   individual and the police (Florida v. Bostick, 501 U.S. 429, 439 (1991)) “by evaluating not
 9   only how intrusive the stop was, but also whether the methods used [by police] were
10   reasonable given the specific circumstance. . . .” Washington, 98 F.3d at 1185.
11          Plaintiffs cite Washington and Johnson v. Bay Area Rapid Transit Dist. 724 F.3d 1159
12   (9th Cir. 2013) for the proposition that Plaintiffs’ detention amounted to an arrest without
13   probable cause. Plaintiffs’ reliance on these cases is misplaced. Both cases involve vague
14   suspect descriptions and investigations that were conducted after the alleged criminal conduct
15   had concluded.1 That is significantly different from this case, where Plaintiffs were stopped
16   potentially during the commission of a crime. Further, Plaintiffs cite Johnson for four
17   circumstances that courts have recognized where it is appropriate for an officer to use the level
18   of force that would ordinarily bring to mind an arrest. Johnson 724 F.3d at 1176. However,
19   the Court in Johnson does not suggest that the four circumstances is an exhaustive list and
20   instead qualifies these circumstances as “some” of the circumstances where the level of force
21   was appropriate. Id.
22          There is nothing alleged in the AC or cited in Plaintiffs’ case law that suggests that
23   Plaintiffs were subjected to anything more that an appropriate investigative detention, and
24   once it was determined that they had lawfully rented the car, they were released from
25
26
            1
               Washington involved stopping two African-American males based on vague descriptions in
27   height, weight and age, for robberies that occurred in different cities in several days to weeks in the
     past. Johnson involved a claimed fight between African-American males, with general clothing
28   descriptions on a BART train, and that had concluded by the time the police officers had arrived.

                        Defendant County of Contra Costa, Kyle Emley, William Odom and
                Brandon Gant’s Reply Memorandum of Points and Authorities in Support of Motion to
                    Dismiss Plaintiffs’ First Amended Complaint - Case No. C19-02205 JSC                       5
         Case 3:19-cv-02205-JSC Document 57 Filed 08/26/19 Page 6 of 10



 1   handcuffs, an explanation was provided to them and they were free to leave. Accordingly,
 2   there was no arrest.
 3          C.      Defendants Use of Force was Reasonable.
 4          In Graham v. Connor, 490 U.S. 386, 396-397 (1989), the Supreme Court explained that
 5   a police officer is not liable for force that is reasonable from the perspective of the officer.
 6   “The ‘reasonableness’ of a particular use of force must be judged from the perspective of a
 7   reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Id. at 396. The
 8   Ninth Circuit and the Supreme Court have repeatedly recognized that officers in potentially
 9   dangerous circumstances are entitled to protect themselves by drawing and pointing their
10   weapons at a suspect who may pose a threat, until the suspect demonstrates she is not a threat.
11   “Although approaching a suspect with drawn weapons are extraordinary measures. . . [they
12   are] justified. . . as a reasonable means of neutralizing danger to police and innocent
13   bystanders.” United States v. Alvarez, 899 F.2d 833, 838 (9th Cir. 1990); see also United
14   States v. Guzman-Padilla, 573 F.3d 865, 884 (9th Cir. 2009); Alexander v. County of Los
15   Angeles, 64 F.3d 1315, 1320 (9th Cir. 1995). As discussed above, Graham is not a rigid
16   three-part inquiry. The Graham court did not limit the inquiry to the factors considered in that
17   case. Instead, the court instructed that the jury should consider whether the totality of the
18   circumstances justifies a particular sort of seizure. Forrester v. San Diego, 25 F.3d 804, 806,
19   (9th Cir. 1994), quoting Tennessee v. Garner, 471 U.S. 1, 8-9 (1985).
20          In Pennsylvania v. Mimms, 434 U.S. 106 (1977) the United States Supreme Court
21   specifically recognized the inordinate risk confronting an officer as he approaches a person
22   seated in an automobile. “According to one study, approximately 30% of police shootings
23   occurred when a police officer approached a suspect seated in an automobile. Bristow, Police
24   Officer Shootings-A Tactical Evaluation, 54 J.Crim.L.C. & P.S. 93 (1963).” Adams v.
25   Williams, 407 U.S. 143, 148 n. 3 (1972).
26          The Ninth Circuit allows “intrusive and aggressive police conduct without deeming it
27   an arrest. . . when it is a reasonable response to legitimate safety concerns on the part of the
28   investigating officers.” Washington 98 F.3d at 1186 accord Alexander v. County of Los

                         Defendant County of Contra Costa, Kyle Emley, William Odom and
                 Brandon Gant’s Reply Memorandum of Points and Authorities in Support of Motion to
                     Dismiss Plaintiffs’ First Amended Complaint - Case No. C19-02205 JSC               6
         Case 3:19-cv-02205-JSC Document 57 Filed 08/26/19 Page 7 of 10



 1   Angeles, 64 F.3d 1315, 1320 (9th Cir.1995) (“It is well settled that when an officer reasonably
 2   believes force is necessary to protect his own safety or the safety of the public, measures used
 3   to restrain individuals, such as stopping them at gunpoint and handcuffing them, are
 4   reasonable.”)
 5          In this case, Deputy Gant was investigating a serious crime: a stolen car and possibly
 6   other criminal activity that would motivate the driver to steal the car. Under Pennsylvania
 7   Deputy Gant’s traffic stop of Plaintiffs to investigate a reported stolen vehicle presented a
 8   safety concern for him, the other officers and the public at large. Under Washington, such a
 9   safety concern warranted the officers drawing their guns and temporarily handcuffing
10   Plaintiffs.
11          There is no dispute that the car Plaintiffs were driving was reported stolen and was not
12   removed from the stolen car database prior to their stop. Deputy Gant observed the reported
13   stolen car and had a reasonable suspicion of criminal activity warranting stopping Plaintiffs to
14   investigate. Further, because traffic stops, especially related to stolen cars, are high-risk stops,
15   Deputy Gant and the other officers were warranted in drawing their guns and handcuffing the
16   Plaintiffs while they conducted an investigation. Based on this, Plaintiffs’ Fourth Amendment
17   rights were not violated and their second cause of action should be dismissed with prejudice.
18          D.        Deputy Gant Did Not Search Plaintiff Brian Hofer’s Phone.
19          Plaintiffs’ opposition alleges that Gant searched plaintiff Brian Hofer’s cellular phone
20   without obtaining a warrant in violation of his Fourth Amendment rights. Plaintiffs cite Riley
21   v. California 573 U.S. 373, 386 (2014) in support of their argument that cellular phone
22   searches require a warrant. In Riley, plaintiff was stopped for driving a vehicle with expired
23   registration. Once stopped, law enforcement found additional violations and weapons in the
24   his vehicle. Subject to arrest, law enforcement also took his cellular phone for the purpose of
25   searching it to find evidence of additional crimes. The Supreme Court determined that such a
26   search required a warrant. Riley 573 U.S. at 386.
27          Riley is significantly different from this case. The AC alleges that when plaintiff Brian
28   Hofer informed Gant that he had rented the vehicle, Gant requested the rental information in

                           Defendant County of Contra Costa, Kyle Emley, William Odom and
                   Brandon Gant’s Reply Memorandum of Points and Authorities in Support of Motion to
                       Dismiss Plaintiffs’ First Amended Complaint - Case No. C19-02205 JSC             7
         Case 3:19-cv-02205-JSC Document 57 Filed 08/26/19 Page 8 of 10



 1   order to verify that he had lawfully obtained the vehicle. Doc. No. 38, ¶37. Plaintiff Brian
 2   Hofer then directed Gant to his cellular phone to retrieve the rental information. Id. Once
 3   Gant returned with the phone, Gant opened the screen and plaintiff Brian Hofer directed him
 4   to the Getaround application that had the rental information. Doc. No. 38, ¶40. Once opened,
 5   Gant confirmed with Getaround that plaintiff Brian Hofer had rented the vehicle. Doc. No. 38,
 6   ¶41.
 7          Gant did not conduct a search of plaintiff Brian Hofer’s cellular phone, nor does the AC
 8   allege facts that such a search did occur. Instead, Gant used plaintiff Brian Hofer’s cellular
 9   phone, as he directed, to confirm the car rental. There are no other allegations regarding the
10   use of the cellular phone.
11          E.      Deputy Gant, Deputy Emley and Sergeant Odom are Entitled to Qualified
                    Immunity.
12
            The Ninth Circuit has not ruled on the legal question of whether an accurate ALPR alert
13
     provides reasonable suspicion for a traffic stop. Plaintiffs’ car was still listed as stolen, and
14
     that information was accurately conveyed to Deputy Gant. There is no legal authority
15
     suggesting Deputy Gant, Deputy Emley and Sergeant Odom could have known that they were
16
     violating Plaintiffs’ rights by detaining them. The present case is complicated by the mistake
17
     of fact that the reported stolen car had been returned but not removed from the stolen car
18
     database. Under the totality of these circumstances it would not be clear to an officer in
19
     Deputy Gant, Deputy Emley and Sergeant Odom’s position that they could not rely on the
20
     ALPR alert to carry out an investigation. Therefore, Deputy Gant, Deputy Emley and Sergeant
21
     Odom are entitled to qualified immunity in this case.
22
            Where an officer has reasonable suspicion to stop a car to investigate if the car is stolen,
23
     a high-risk stop is justified by objective concerns for officer safety. The Ninth Circuit and the
24
     Supreme Court recognize that officers in potentially dangerous circumstances are entitled to
25
     protect themselves by drawing and pointing their weapons at a suspect who may pose a threat.
26
     Alvarez, 899 F.2d at 838; Guzman-Padilla, 573 F.3d at 884; Alexander, 64 F.3d at 1320.
27
     Therefore it would not be clear to a reasonable officer that it was unlawful to perform a
28

                         Defendant County of Contra Costa, Kyle Emley, William Odom and
                 Brandon Gant’s Reply Memorandum of Points and Authorities in Support of Motion to
                     Dismiss Plaintiffs’ First Amended Complaint - Case No. C19-02205 JSC                8
         Case 3:19-cv-02205-JSC Document 57 Filed 08/26/19 Page 9 of 10



 1   high-risk stop, drawing a weapon and using handcuffs, when stopping a reported stolen car.
 2   There is no clear rule of law to the contrary. Deputy Gant, Deputy Emley and Sergeant Odom
 3   are entitled to qualified immunity for the high risk stop, which included pointing guns in the
 4   direction of the suspects and handcuffing them during the detention.
 5            F.      Plaintiffs’ Civil Code Section 52.1 Claim Fails, as there was No
                      Constitutional Violation.
 6
              As stated in Defendants’ motion to dismiss, Plaintiffs cannot maintain a California Civil
 7
     Code section 52.1 violation for the same reasons that their federal 42 U.S.C. § 1983 false
 8
     arrest and excessive force claims fail.
 9
              G.      Plaintiffs’ Negligence Theory Against Defendants Fails.
10
              Plaintiffs cannot state a negligence cause of action against Defendants. Plaintiffs are
11
     required to show three elements for their negligence cause of action: (1) a legal duty to use due
12
     care; (2) a breach of that duty; and (3) the breach as the proximate or legal cause of the
13
     resulting injury. See United States Liab. Ins. Co. v. Haidinger-Hayes, 1 Cal. 3d 586, 594
14
     (1970).
15
              Defendants agree that the totality of circumstances is used to determine if law
16
     enforcement officers acted reasonably. Hayes v. County of San Diego, 57 Cal. 4th 622, 629,
17
     (2013)
18
              However, this analysis does not help Plaintiffs. The totality of the circumstances
19
     establishes that the Gant, Emley and Odom were not negligent in detaining Plaintiffs.
20
     Plaintiffs’ vehicle was reported stolen, and correctly appeared as such on Gant’s ALPR.
21
     Because Plaintiffs were driving a reported stolen vehicle, Gant had reasonable suspicion to
22
     effectuate a traffic stop and investigate. Due the high risk nature of traffic stops generally, and
23
     specifically felony stolen vehicle stops, it was reasonable for Gant, Emley and Odom to have
24
     their weapons drawn, handcuff Plaintiffs and detain them in the police cars while conducting
25
     the investigation. Once it was determined that the vehicle was not stolen, Plaintiffs were free
26
     to leave. These actions are reasonable under the circumstances and establish that Gant, Emley
27
     and Odom were not negligent.
28

                           Defendant County of Contra Costa, Kyle Emley, William Odom and
                   Brandon Gant’s Reply Memorandum of Points and Authorities in Support of Motion to
                       Dismiss Plaintiffs’ First Amended Complaint - Case No. C19-02205 JSC             9
        Case 3:19-cv-02205-JSC Document 57 Filed 08/26/19 Page 10 of 10



 1   III.   CONCLUSION
 2          Plaintiffs cannot establish liability against the Defendants in their amended complaint.
 3   As such, Defendants’ motion to dismiss should be granted with prejudice.
 4
 5    DATED: August 26, 2019                    SHARON L. ANDERSON
 6                                              COUNTY COUNSEL

 7
                                                By:        /s/ Dylan Radke
 8                                                      DYLAN RADKE
                                                        Deputy County Counsel
 9                                                      Attorneys for Defendants
                                                        COUNTY OF CONTRA COSTA,
10                                                      KYLE EMLEY, WILLIAM ODOM
                                                        and BRANDON GANT
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                       Defendant County of Contra Costa, Kyle Emley, William Odom and
               Brandon Gant’s Reply Memorandum of Points and Authorities in Support of Motion to
                   Dismiss Plaintiffs’ First Amended Complaint - Case No. C19-02205 JSC            10
